DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims 1-19 drawn to methods of detecting gene expression), and the particular combination of genes that is IL1RN, IGF-1, and MMP2 in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 (specifically requiring non-elected genes) and 20 (drawn to non-elected kits) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Rejection - Improper Markush Grouping
Claims 1-4 and 6-19 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each distinct element is considered to be a method comprising analysis of a different biomarker gene from those recited in the alternative in the claims; Applicants have elected the particular combination that is IL1RN, IGF-1, and MMP2.
The recited alternative elements do not share a single structural similarity, as each method relies on determination of a level of a different biological sequence (e.g.: distinct polynucleotide sequence). Each different gene and resulting transcript is a distinct polynucleotide that has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization may be related to a distinct protein having a different biological activity and effect.  Thus, the different biomarkers do not share a single structural similarity or biological activity. The only structural similarity present is that all of the markers are gene transcripts which are polynucleotides/nucleic acids.
The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of having an expression level indicative of injury in a horse.  Accordingly, while the genes are asserted to have injury-specific expression alteration, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a biomarker for injury is particular to each different biomarker (i.e.:  each particular mRNA) based on the specific content of the biomarker and not based on some particular common structural feature shared among the different mRNAs.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular genes recited in the claims are associated with the presence of injury.  Additionally, the different biomarkers themselves behave differently, with some having increased expression upon injury, and some having decreased expression upon injury.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and natural phenomena.  This judicial exception is not integrated into a practical application as detailed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong 1. Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims are directed to “detecting a risk” (claim 7) and recite determining the expression level of a biomarker gene to indicate risk, the claims are directed to an asserted correlation between the presence of a biomarker level and injury risk, such a correlation is a natural phenomenon.  Furthermore, where the claims include aspects of comparing a detected level to a level at a different time point (claim 6), or to a baseline or reference level (claim 7), the associating of an expression level with risk and the comparing of an expression levels are abstract ideas- making an evaluation of data and correlating data and information to reach a conclusion.

Step 2A, prong 2. The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the biomarker level determination or the indication of injury risk (as recited in the steps of the claims), such as initiating a particular treatment or therapy.  Here it is noted that while claim 11 recites “providing treatment”, the treatment is performed “when a risk has been identified”.  Thus the providing of any treatment is conditional upon the identification of risk, but the independent claim (i.e.:  claim 7) does not require that any particular compared amount of gene expression that is indicative of risk is in fact present and detected.  Additionally the “treatment” of claim 11 includes “suspending the animal from high-intensity exercise”, which does not require that any particular treatment is applied to the animal.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No - The claims recite only steps of determining the level of expression of a biomarker, which was routine and conventional in the related art.  For example, Karagianni et al (2017) teaches the analysis gene expression in horse samples using the Equine Gene 1.1 ST Array Strip which includes probes directed to detecting IL1RN, IGF-1 and MMP2 expression (e.g.:  see the data provided in the Gene Expression Omnibus for accession GSE69871).  

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the steps of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.
So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (please note that the method indicated below includes step (f) to address issues related to the rejection of claims under 35 USC 101 as provided earlier in this Office Action):
A method for detecting risk of catastrophic injury in a horse, the method comprising:
(a) obtaining a biological sample from a subject horse, wherein the sample is from whole peripheral blood and the sample is obtained after the horse has exercised;
(b) detecting in the biological sample the mRNA expression level of interleukin 1 receptor antagonist (IL1RN), insulin-like growth factor (IGF-1), and matrix metallopeptidase 2 (MMP2);
(c) comparing the detected mRNA expression level of IL1RN, IGF-1, and MMP2 to a control mRNA expression level of each gene from a blood sample obtained from a control horse after exercise that does not have an injury;
(d) detecting at least one of:
(i) a decreased level of IL1RN in the sample obtained from the subject horse as compared to the control expression level of IL1RN; 
(ii) an increased level of IGF-1 in the sample obtained from the subject horse as compared to the control expression level of IGF-1;
(iii) an increased level of MMP2 in the sample obtained from the subject horse as compared to the control expression level of MMP2;
(e) identifying the subject horse as being at risk of a catastrophic injury; and
(f) performing an advanced diagnostic on the subject horse to localize potential injury locations.

does not reasonably provide enablement for the methods as claimed which encompass the analysis of any subject non-human athletic animal (e.g.:  dogs, camel, horse), the analysis of any analyte (e.g.:  protein; RNA) in any sample (e.g.:  blood, urine, saliva) as well as the detection of any gene expression level and comparison to any control level.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
The claims are drawn to a method comprising determining the expression level of IL1RN, IGF-1 and MMP2 (as consonant with the election) in a sample from a subject to indicate that the subject is at a risk of developing a catastrophic injury.  As noted above, the claims are sufficiently broad to encompass the analysis of any sample type from any subject organism, and include the determination that a subject may be at higher risk for a future injury based on any comparisons of gene expression.
Direction provided by the specification and working example
The instant specification provides examples (e.g.:  p.18) of the analysis of mNRA gene expression in blood samples of horses.  Relevant to the instantly claimed methods, the specification provides a comparison of gene expression in pre-race samples and post-race samples, as well as in healthy horses as compared to those that suffered catastrophic injuries.  Relevant to the instant rejection, the specification teaches (e.g.:  that mRNA levels of IGF-1 and MMP2 were increased in injured horses (e.g.:  paras 99 and 128; Table 15; Figs 2, 4, and 13) and IL1RN was decreased in injured horses (e.g.:  Table 15, Fig 13), when compared to horses that have raced but were not injured.
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the analysis of gene expressed in any sample is high, the unpredictability in associating any gene expression level, or comparison thereof, with the presence of or risk of any particular phenotype, such as injury risk, is higher. Such unpredictability is demonstrated by the related art. 
Because the claims encompass the analysis of gene expression in any organism, whereas the specification teaches only the analysis of horse samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of gene expression with a phenotype in humans to any other organism.  Hoshikawa et al (2003) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 -Abstract). Thus it is unpredictable as to whether or any genes that are injury-related in horses are in fact applicable to diagnosing injury risk in any other non-horse organism.
Because claims generically encompass analyses of any gene expression in any sample type, and comparison standards from any sample tissue type, whereas the specification provides only expression in blood samples, it is relevant to point out the unpredictability in comparing gene expression among different tissues or sample types. Cobb et al (2002) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver are different.
Because the claims encompass the analysis of any gene expression biomarker analytes (e.g.: protein or mRNA), whereas the specification provides only the example of mRNA analysis, it is relevant to point out that Chen (2002) teaches that it is common for protein expression to be discordant with mRNA expression levels even in matched samples (e.g.: Figure 3). Thus it is unpredictable as to how to extrapolate the mRNA-based teachings of the instant specification to the analysis of any other different analyte.
Furthermore, where the claims encompass the detection of gene expression to indicate a risk of developing injury, whereas the specification teaches only some particular compared gene expression levels related to injury, it is important to recognize the variability of individual gene expression.  For example Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest, and would require validation with multiple replicates of individual samples to determine that any level of expression is associated with injury.
Conclusion        Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capomaccio et al (2010).
Capomaccio et al teaches the analysis of gene expression in horses under strenuous conditions, including obtaining biological samples (e.g.:  p.167 – Blood collection and RNA extraction) and detecting expression level of mRNA using an oligonucleotide microarray including 384 equine transcripts.  The array of Capomaccio et al includes probes for the detection of equine IGF-1, IL1RN, and MMP2, (i.e.:  GEO Platform GPL8349 as referenced on page 167), as relevant to the elected invention and claims 1-4.  Capomaccio et al also teaches (p.167 - Gene expression analysis using the oligonucleotide microarray) the detection of gene expression between sample take at different time points (i.e.:  race (T1) and the 24-h (T2) samples were hybridized against the basal sample (T0)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634